DETAIL ACTION
This Office Action is a response to Applicant’s Arguments and Amendment submitted on 04/02/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The objection to the drawings in the previous Office Action for informalities is hereby withdrawn in view of the Applicant’s Amendment.
Specification
The objection to the Specification in the previous Office Action for informalities is hereby withdrawn in view of the Applicant’s Amendment.
Claim Objections
The objection to the Claims in the previous Office Action for informalities is hereby withdrawn in view of the Applicant’s Amendment.
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 25 recites the limitation "a third crossing point" in Line 3.  It is unclear if this is the same or a different than “a third crossing point” of Claim 24. The examiner will treat “a third crossing point” of Claim 24 and “a third crossing point” of Claim 25 as if they are one in the same.
Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Glimsdale et al. (U. S. Publication 2019/0274668, with an effective filing date of 09/26/2016-based upon a provisional upon which it claims priority; previously of record) hereinafter Glimsdale.
Regarding Claim 1, Glimsdale discloses (see Paragraphs 50, 69, 82, 83, and Figure 9, and Modified Figure 11 below) an occluder (100), comprising a first disk-shaped structure (185) having grids (see pattern of Modified Figure 11), wherein the first disk-shaped structure is woven by at least two groups of weaving wires (two sets of essentially parallel generally helical strands; see Paragraph 50); the at least two groups of weaving wires are crossed to form multiple circles of crossing points (see Modified Figure 11); a blocking membrane (220; see Paragraph 82) is further arranged in the first disk-shaped structure; an edge (periphery; see Paragraph 82) of the blocking  of the multiple circles of crossing points through a suture (it is sutured circumferentially about it periphery, which would be the outermost crossing points; see Paragraph 82), and the number of the crossing points sutured with the blocking membrane in the first outermost circle of crossing points is less than that of all the crossing points in the first outermost circle of crossing points (see Modified Figure 11); and a position close to the edge of the blocking membrane of the blocking membrane is connected with one circle of crossing points located within the first outermost circle of crossing points in the multiple circles of crossing points through the suture (the blocking membrane follows a similar mesh structure as the disk-shaped structure as shown in Figure 9 [220 inside of 185], the blocking membrane [220] may be sutured circumferentially about its periphery and about the inner circumference of the first and second expanded volume portions [185]-Paragraph 82).

    PNG
    media_image1.png
    718
    708
    media_image1.png
    Greyscale

Regarding Claim 6, Glimsdale further discloses (see Paragraph 70 and Figure 7) the occluder further comprises a second disk-shaped structure (180) connected with the first disk-shaped structure (185), and a waist part (188) connected between the first disk-shaped structure and the second disk-shaped structure.
Regarding Claim 7, Glimsdale further discloses (see Paragraphs 50, 63, and Figure 7) a distal end of the first disk-shaped structure is provided with a distal sealing head (150), and first ends of the at least two groups of weaving wires (see Paragraph 50) are collected at the distal sealing head; and a proximal end of the second disk- shaped structure is provided with a proximal sealing head (140), and second ends, opposite to the first ends, of the at least two groups of weaving wires (see Paragraph 63) are collected at the proximal sealing head.
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-5, 14-20, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Glimsdale (U. S. Publication 2019/0274668).
Regarding Claim 2, Glimsdale discloses (see Paragraph 82, Figure 9, and Modified Figure 11) a first circle of sutural pores (outer most crossing point openings; sutural pores are defined under broadest reasonable interpretation as pores through which a suture passes, the pores are the open spaces between crossing points) and a second circle of sutural pores (second outermost crossing point openings; see Modified Figure 11) are defined in the blocking membrane (220; see Paragraph 82 and Figure 9); and the first circle of sutural pores are farther from a center (Axis A) of the blocking membrane than the second circle of sutural pores.  
Glimsdale does not specifically disclose and the number of the sutural pores in the first outermost circle of sutural pores is less than that of all the crossing points in the outermost circle of crossing points.

Regarding Claim 3, Glimsdale discloses (see Paragraph 82 and Modified Figure 11) inventions substantially as stated above. 
However, Glimsdale does not specifically disclose the second circle of sutural pores (second outermost crossing points openings, see Modified Figure 11) are sutured to the circle of crossing points closest to the first outermost circle (most outer crossing point gaps, see Modified Figure 11) of crossing points in the multiple circles of crossing points through the suture.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as being “obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success to 
Regarding Claim 4, Glimsdale, as modified above, further discloses (see Paragraph 82 and Figure 9 and Modified Figure 11) the first circle of sutural pores (outer most crossing point openings) are arranged at the edge of the blocking membrane (220; see Paragraph 82; 220 may be sutured circumferentially about its periphery. The edge of blocking membrane is defined as the furthest away from Axis A).
Regarding Claim 5, Glimsdale, as modified above, further discloses (see Modified Figure 11) at least one sutural pore among one second circle of sutural pores (second outermost crossing point openings) is located between every two sutural pores in the first circle of sutural pores (outermost crossing point openings).
Regarding Claim 14, Glaimsdale discloses (see Paragraphs 50, 69, 82, 83, and Figure 9, and Modified Figure 11 below) an occluder (100), comprising: a first disk-shaped structure (185) having grids (see pattern of Modified Figure 11), wherein the first disk-shaped structure is woven by at least two groups of weaving wires (two sets of essentially parallel generally helical strands; see Paragraph 50), with the at least two nd most peripheral) that is adjacent to the first outermost circle of crossing points; a blocking membrane (220; see Paragraph 82) that is arranged in the first disk-shaped structure, and having an edge (periphery; see Paragraph 82), a first circle of sutural pores (outer most crossing point openings; sutural pores are defined under broadest reasonable interpretation as pores through which a suture passes, the pores are the open spaces between crossing points), and a second circle of sutural pores (second outer most crossing point openings; sutural pores are defined under broadest reasonable interpretation as pores through which a suture passes, the pores are the open spaces between crossing points); and wherein a suture (see Paragraph 82) is threaded through a sutural pore of the first circle of sutural pores at the edge of the blocking membrane and routed to a first crossing point in the first outermost circle of crossing points to hook the first crossing point (the blocking membrane [220] may be sutured circumferentially about its periphery and about the inner circumference of the first and second expanded volume portions [185]-Paragraph 82).
However, Glimsdale does not specifically disclose the suture is then threaded through a sutural pore of the second circle of sutural pores at the edge of the blocking membrane to hook a second crossing point in the adjacent second circle of crossing points. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as being “obvious to try” – choosing from a finite 
Regarding Claim 15, Glimsdale discloses the Invention of Claim 14 as disclosed above. 
However, Glimsdale does not specifically disclose the number of the crossing points sutured with the blocking membrane in the first outermost circle of crossing points is less than the number of all the crossing points in the first outermost circle of crossing points.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as being “obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success to have the number of the sutural pores (openings between the crossing braids used for suturing) in the first circle of sutural pores is less than that of all the crossing points in the outermost circle of crossing points. The number of sutural pores are a finite number of predictable ways to attach the blocking membrane to the first disk shaped structure, one of them by not using every crossing point to stitch the suture through. A person of ordinary skill has good reason to pursue the known options within his or her technical grasp to achieve an anticipated and predictable result, namely, securing the blocking membrane to first disk shaped structure. It is likely that product was not of innovation but of ordinary skill and common sense. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding Claim 16, Glimsdale further discloses (see Figure 9 and Modified Figure 11) the first circle of sutural pores (the circle of crossing points and sutural pores of the blocking membrane are aligned with the circle of crossing points and sutural pores of a first disk-shaped structure; see Figure 9) are farther from a center of the blocking membrane than the second circle of sutural pores (analogous to the first disk-shaped structure; see Modified Figure 11 and Figure 9) , and the number of the sutural pores in the first circle of sutural pores is less than the number of all the crossing points in the first outermost circle of crossing points (see Modified Figure 11).
Regarding Claim 17, Glimsdale further discloses (see Paragraph 82, Figure 9, and Modified Figure 11) the first circle of sutural pores (outer most crossing point openings; sutural pores are defined under broadest reasonable interpretation as pores through which a suture passes, the pores are the open spaces between crossing points) are arranged at the edge of the blocking membrane (220; see Figure 9 and Modified Figure 11 for placement of the blocking membrane and first circle of sutural pores).
Regarding Claim 18, Glimsdale further discloses (see Modified Figure 11) at least one sutural pore (see Modified Figure 11) among the second circle of sutural pores is located between every two sutural pores (they grids create a diagonal relationship creating 1 pore between two other pores, as viewed from the tangent of the circumference; see Modified Figure 11) in the first circle of sutural pores.
Regarding Claim 19, Glimsdale further discloses (see Paragraph 70 and Figure 7) the occluder further comprises a second disk-shaped structure (180) connected with the first disk-shaped structure (185), and a waist part (188) connected between the first disk-shaped structure and the second disk-shaped structure.
Regarding Claim 20, Glimsdale further discloses (see Paragraphs 50, 63, and Figure 7) a distal end of the first disk-shaped structure is provided with a distal sealing head (150), and first ends of the at least two groups of weaving wires (see Paragraph 50) are collected at the distal sealing head; and a proximal end of the second disk- shaped structure is provided with a proximal sealing head (140), and second ends, opposite to the first ends, of the at least two groups of weaving wires (see Paragraph 63) are collected at the proximal sealing head (see Figure 7).
Regarding Claim 23, Glimsdale further discloses (see Paragraph 82 and Figure 9) the suture (see Paragraph 82) is threaded through a sutural pore (any of the plurality of sutural pore) of the first circle of sutural pores (outer most crossing point openings; sutural pores are defined under broadest reasonable interpretation as pores through which a suture passes, the pores are the open spaces between crossing points) at the edge of the blocking membrane (220) and routed to a first crossing point (since the blocking membrane and first disk-shaped structure are aligned as shown in Figure 9, the suture will be routed to a first crossing point since the crossing points is what defines the sutural pore) in the first outermost circle of crossing points to hook the first crossing point.
However, Glimsdale does not explicitly disclose hooking the first crossing point from an inner upper side to an outer lower side of the first crossing point, and the suture is then threaded through a sutural pore of the second circle of sutural pores at the edge of the blocking membrane to hook a second crossing point in the second circle of crossing points from an outer lower side to an inner upper side of a second crossing point of the adjacent second circle of crossing points.

Regarding Claim 24 and 25, Glimsdale discloses the invention of Claim 14vand 23 as disclosed above. Glimsdale further discloses that a suture can be used in a multitude of sutural pores and crossing points to secure a device, for example stabilizing wires (see Paragraph 71 and Figure 2).
However, Glimsdale does not explicitly discloses (Claim 24) the suture is then threaded through a different sutural pore of the first circle of sutural pores at the edge of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as being “obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success to have the number of the sutural pores (openings between the crossing braids used for suturing) in the first circle of sutural pores is less than that of all the crossing points in the outermost circle of crossing points. The number of sutural pores are a finite number of predictable ways to attach the blocking membrane to the first disk shaped structure, one of them by using at least three sutural pores and crossing points to secure a device to the disk-shaped portion. Furthermore, there are limited options after placing a suture in a sutural pore of the second circle of suture pore: A. Suturing is completed and knotted (knotting is well known for securing a suture), B. Suturing the first sutural pore of the outermost circle and knot, C. Suture a new sutural pore from a 3rd circle of sutural pores, D. Suture a new cultural pore from a previously uses (1st or 2nd) circle of sutural pores. The hooking (on Page 11 of the Application, hooking is defined as looping and tying a knot. Suture knots are well known in the art) of crossing points is inherent since the sutural pores are made of 4 crossing points and suturing another circle of sutural .
Claims 21, 22, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Glimsdale (U. S. Publication 2019/0274668) over Zhang et al. (U. S. Publication 2019/0076136, with a PCT filing date of 04/04/2016) hereinafter Zhang.
Regarding Claims 21 and 26, Glimsdale discloses the invention substantially as claimed as discussed above. Glimsdale discloses (see Paragraph 48) the strands may be comprised of any material, such as natural materials, polymers, metals, metallic alloys, or combinations of the same. Glimsdale further discloses (see Paragraph 48) the filamentary materials comprises fibers, thread, yarn, cable, metallic wires, polymer monofilament or multifilament strands, and combinations of these materials. Rather, Glimsdale does not disclose the suture comprises a polylactic acid suture, the blocking membrane comprises a polylactic acid blocking membrane, and the occluder is a macromolecular material occluder. Zhang teaches suitable occluder materials include macromolecule degradable filaments, the macromolecule degradable polymer material being made of polylactic acid (see Paragraph 20) so that the occluder will leave no residual foreign matter after it completes its therapeutic mission in the human body (see Paragraph 53). It would have been obvious to one having ordinary skill in the art before 
22. Regarding Claim 22, Glimsdale further discloses (see Paragraph 54) the
occluder is woven by 36, 72 or 144 weaving wires.
Response to Arguments
Applicant's arguments filed April 2, 2021 have been fully considered but they are not persuasive. 
The first argument: Glimsdale does not disclose a suture point on the outermost circle and a circle inside of the outermost circle. However, Paragraph 82 states (with modification in brackets and emphasis added) “Each piece of polymer fabric 220 may be sutured circumferentially about its periphery [outermost circle] and about the inner circumference (second circle that is not the outermost) of the first and second expanded volume portions” which refutes the first Argument. Therefore Glimsdale does disclose that at minimum two different circles, one of which is the outermost, are sutured. 
Glimsdale does not show how the suturing is done or exactly where the connection take places. However, Paragraph 82 does explain the exact location [periphery] as stated (with modification in brackets and emphasis added) “Each piece of polymer fabric 220 may be sutured circumferentially and about the inner circumference (second circle that is not the outermost) of the first and second expanded volume portions”.  The periphery (of Glimsdale) and edge (of Application) relate to the same location in use, the outermost circle, as they both are the furthest away from the center as possible. The relative location of terms like the such as a first sutural pore requires that is be the most outer, i.e. the periphery of Glimsdale, not a specific pore, which would be relative on a symmetrical device (circle of crossing points, circle of sutural pores, second circle, etc.; see Applicant Specification page 2, 3, etc. and Claims 1-7 and 14-26). However, the examiner agrees Glimsdale does not explicitly show the suturing. But the locations of suturing presented in the Claims obvious and person of ordinary skill in the art is capable of coming those locations with limited experimentation. For example, in determining the second circle of sutural pores, there are a finite number of sutural pores  that meet the claims and the disclosure of Glimsdale (outermost “periphery” is shown in Paragraph 82 and inner circumference options A, B, and C):  A. the second outermost circle, B. the innermost circle, and C. the circles between. In regards to the Claims different sutural pore of the first circle, there are only four options: Furthermore, there are limited options after placing a suture in a sutural pore of the second circle of suture pore: A. Suturing is completed and knotted (knotting is well known for securing a suture), B. Suturing the first sutural pore of the outermost circle, C. Suture a new sutural pore from a 3rd circle of st or 2nd) circle of sutural pores.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T HICKS whose telephone number is (571)272-2487.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA T HICKS/Examiner, Art Unit 3771                                                                                                                                                                                                        


/SHAUN L DAVID/Primary Examiner, Art Unit 3771